DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 2/22/22.
Claim Objections
Claim 16 is objected to because of the following informalities:  In lines 11 and 29, after “devices” and before “first” and “second”, respectively, the term “a” should be added in both instances.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-11, 13, 15 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nadav (US 2007/0065768 A1).
Regarding the above claims, Nadav discloses an orthodontic appliance (Fig. 8) comprising: a shell (40/47) comprising; a plurality of tooth-receiving cavities (A, below) shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (see citations below), the plurality of tooth receiving cavities having a first elasticity when worn on the patient’s teeth (e.g. elasticity imparted 

    PNG
    media_image1.png
    505
    806
    media_image1.png
    Greyscale

Nadav additionally discloses wherein the elastic layer reduces an amount of relative motion between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 2); wherein the elastic layer facilitates a locking between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 3); wherein the elastic layer increases a quality of a fit between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 4); wherein the one or more attachment- receiving wells are smaller or larger than the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav.
Regarding the above claims, Nadav discloses all the features of the claimed invention, including wherein the elastic material is an elastomeric material (in order to expand or contract), and wherein the shell is formed of a polymeric material (e.g. acrylic, see above), but does not explicitly teach that the elastic material is an elastomeric polymer as required.  
However, it is noted that in the embodiment of Fig. 19, Nadav contemplates that rubber may be used to form at least a portion of the balloon (see [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Nadav to include an elastomeric polymer material (rubber) as contemplated in Fig. 19, as such modification would merely involve the selection of a known material based on its suitability for its intended use (e.g. rubber is well known to be a durable, elastomeric material), which has been held to be within the skill of the ordinary artisan.  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al (US 2002/0064748 A1).
Regarding claim 14, Nadav discloses all the features of the claimed invention, except wherein the plurality of tooth receiving cavities are shaped to overcorrect the teeth beyond the second arrangement as required.
Chishti et al, however teaches an orthodontic appliance comprising teeth receiving cavities shaped to overcorrect the teeth beyond a planned final arrangement as required (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Nadav to include Chishti’s teaching of providing overcorrection, as such modification would help to prevent relapse of the teeth during or after treatment (see Chishti citations above). 
Claims 16-18, 21-23, 24-30, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al (US 2004/0209218 A1).
Regarding the above claims Nadav discloses a first orthodontic appliance (Fig. 8) comprising: a first shell (40/47) comprising; a plurality of first tooth-receiving cavities (A, below) shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (see citations below; e.g. second arrangement interpreted as end of correction of the appliance), the plurality of first tooth receiving cavities having a first elasticity when worn on the patient’s teeth (e.g. elasticity imparted by acrylic resin material, [0088]); one or more first attachment-receiving wells (B) formed within the plurality of first tooth-receiving cavities, the one or more first attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the teeth, a first engagement with the one or more attachment devices, and to effect, when worn on the patient’s teeth, through the one or more attachment devices, a first one or more movements of one or more teeth (capable of being used as such; attachments not positively required nor a part of claimed appliance; the Examiner additionally notes that Nadav teaches the use of attachments with the device in Fig. 19); and a first elastic layer (e.g. inflatable balloon 152) covering only an inner surface of the one or more first attachment receiving wells, wherein the elastic layer comprises a shape corresponding to that of the one or more attachment receiving wells (e.g. elastic layer corresponds to shape of vertical sidewall and horizontal top wall of wells, as shown above) and is contoured against the one or more attachment receiving wells (e.g. elastic layer is contoured against the vertical sidewall and horizontal top wall of well, as shown above), wherein the first elastic layer has a second elasticity (e.g. elasticity imparted by material of inflatable, expandable balloon) when worn on the teeth, wherein the second elasticity is greater than the first elasticity 
Chishti et al, however, discloses a plurality of orthodontic appliances (e.g. first, intermediate(s) and final appliances, see [0021]) comprising: a first orthodontic appliance (e.g. first of appliances 102) comprising: a first shell (102) comprising: a plurality of first tooth-receiving cavities shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (e.g. initial to intermediate; 120, formed by layers 132 and outer surface layer 134; see citations below); one or more first attachment-receiving wells (128) formed within the plurality of first tooth-receiving cavities, the one or more first attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the teeth, a first engagement with the one or more attachment devices (capable of being used as such 
Nadav/Chishti, as combined above, further discloses wherein the third arrangement corresponds to the second arrangement (e.g. an intermediate arrangement; see citations above; per claim 17); wherein the first arrangement corresponds to an initial arrangement of the patient’s teeth or the fourth arrangement corresponds to a target arrangement of the patient’s teeth (see citations above; per claim 18); wherein the (first or second) elastic layer reduces an amount of relative motion between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such, when inflated; 
Regarding claims 23, and 29-30, Nadav discloses all the features of the claimed invention, including wherein the (first or second) elastic material is an elastomeric material (in order to expand or contract), and wherein the (first or second) shell is 
However, it is noted that in the embodiment of Fig. 19, Nadav contemplates that rubber may be used to form at least a portion of the balloon (see [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Nadav to include an elastomeric polymer material (rubber) as contemplated in Fig. 19, as such modification would merely involve the selection of a known material based on its suitability for its intended use (e.g. rubber is well known to be a durable, elastomeric material), which has been held to be within the skill of the ordinary artisan.  
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al, as combined above in view of claim 16, and further in view of Chishti et al (US 2002/0064748 A1).
Regarding claims 19-20, Nadav/Chishti, as combined above, discloses all the features of the claimed invention, except wherein the (first or second) plurality of tooth receiving cavities are shaped to overcorrect the teeth beyond the second or fourth (respective) arrangement as required.
Chishti et al ‘748, however teaches an orthodontic appliance comprising teeth receiving cavities shaped to overcorrect the teeth beyond a planned arrangement of the device as required (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the devices of Nadav/Chishti, as combined above, to include Chishti’s teaching of providing .
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.  Briefly, Applicant’s arguments allege that the newly added subject matter to the claims is not disclosed by the prior art, however the Examiner respectfully disagrees based on the explanation above.  Specifically, the elastic layer comprises a shape which corresponds to that of the well (at least in part) since it is attached to and follows the shape of the well walls (e.g. vertical sidewall and horizontal top wall).  Additionally, the elastic layer is contoured (shaped) against the shape of the walls of the well.  Still further, the use of the broad term “corresponding” is not further defined and does not imply any further structural distinction to the claims, beyond which is already encompassed by the prior art.  Still further it is unclear why or how the elastic layer of Nadav would not be contoured against, or corresponding to, the shape of the wall, at least in part, since as clearly shown, it follows the shape thereof.  Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6830450 teaches a similar orthodontic shell which engages an attachment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/EDWARD MORAN/Primary Examiner, Art Unit 3772